DETAILED ACTION
Claims 1-23 were rejected in the Office Action mailed 24 July 2020.
Applicants filed a response and amended claims 1, 4-12, and 15-23, and cancelled claims 2-3 and 13-14 on 23 December 2020.
Claims 1, 4-12, and 15-23 are pending.
Claims 1, 4-12, and 15-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (US 2015/0224604 A1) (hereinafter “Choudhury”). 

Regarding claims 1 and 4-11, Choudhury teaches the following composition for a lead-free and antimony-free tin solder, in wt.% (Choudhury, [0057-0059] and [0061-0062]):
Element
Present Invention
Choudhury
Ag
3.1-3.8
10.0 or less
Preferred: 3.0-4.5
Cu
0.5-0.8
3.0 or less
Preferred: 0.6-0.8 
Bi
0.0-3.2
0-10.0
Preferred: 2.0-6.0
Co
0.03-1.0
0-1.0
Preferred: 0.04-0.3
Ti
0.005-0.02
0-1.0
Preferred: 0.008-0.06

Sn
Sn

The above ranges of Choudhury overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

	

Claims 12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP 2016019992 A) (hereinafter “Nishimura”) in view of Choudhury et al. (US 2015/0224604 A1) (hereinafter “Choudhury”). 
The Examiner has provided a machine translation of JP 2016019992 A. The citation of the prior art in this rejection refers to the machine translation.
	

Regarding claims 12 and 15-23, Nishimura teaches the following composition for a lead-free solder alloy, in mass% (Nishimura, [0009]):
Element
Present Invention
Nishimura
Overlap
Ag
3.1-3.8
2.0-7.0

Cu
0.5-0.8
0.7-7.0
0.7-0.8
Sb
1.0-3.0
1.0-2.0

Balance
Sn
Sn
Sn




With respect to the difference, Choudhury teaches the following composition for a lead-free and antimony-free tin solder, in wt.% (Choudhury, [0058] and [0061-0062]):
Element
Present Invention
Choudhury
Bi
0.0-3.2
0-10.0
Preferred: 2.0-6.0
Co
0.03-1.0
0-1.0
Preferred: 0.04-0.3
Ti
0.005-0.02
0-1.0
Preferred: 0.008-0.06


The above ranges of Choudhury overlap the presently claimed ranges. 
As Choudhury expressly teaches, Bi may serve to improve mechanical properties through solid solution strengthening, improve creep resistance, and improve wetting and spread (Choudhury, [0058]). Choudhury also teaches Co may act to lower the copper dissolution rate, slow the rate of IMC formation at the substrate/solder interface, and increase the drop-shock resistance (Choudhury, [0062]). Moreover, Choudhury teaches Ti may serve to improve the strength and interfacial reactions and may improve drop shock performance (Choudhury, [0061]). 
 Nishimura and Choudhury are analogous art as they are both drawn to a lead free solder alloy (Nishimura, Abstract; Choudhury, Abstract).
In light of the motivation of the addition of Bi, Co, and Ti as taught in Choudhury above, it therefore would have been obvious to one of ordinary skill in the art to add the amount of Bi, 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Response to Arguments
In response to the corrected drawing for Figure 3, the previous objection is withdrawn. 
In response to the amendment to claims 1 and 12, which recites the limiting transitional phrase “consisting of”, it is noted that Yoshikawa in view of Maalekian would no longer satisfy the narrowing phrase of the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Yoshikawa in view of Maalekian are withdrawn. However, the amendment necessitates a new set of rejections as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/D.M.C./Examiner, Art Unit 1732                         
                                                                                                                                                                               
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732